Citation Nr: 9913609	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-28 104	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Newark, 
New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied a disability evaluation in 
excess of 20 percent for lumbosacral strain.  Thereafter, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to a disability evaluation greater than 
20 percent for lumbosacral strain.  In February 1998, the 
Board remanded the veteran's increased rating claim to the RO 
for further evidentiary development.  Following completion of 
the remand instructions and a continued denial of the 
veteran's claim in September 1998, the RO returned the case 
to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected low back disability is 
manifested by joint space narrowing or irregularity but full 
and painless range of motion of his lumbar spine as well as 
no persistent symptoms of pronounced intervertebral disc 
syndrome compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  





CONCLUSION OF LAW

A 40 percent disability rating for the service-connected low 
back disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5292, 5293, and 5295) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Additionally, the Board 
is satisfied that all relevant facts for the present 
veteran's claim have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Factual Background

According to the service medical records, in March 1945, the 
veteran was hospitalized for approximately five days for 
injuries sustained, including severe smoke inhalation, as a 
result of bombing by an enemy aircraft during the pursuit of 
his regular duties aboard the U.S.S. Franklin.  The veteran 
was unable to talk above a whisper, and his breathing was 
stridulous and accompanied by pseudoasthmatic effort.  
Examination also demonstrated a productive cough containing 
soot particles and a pinkish stain.  The veteran had a 
low-grade fever.  X-rays taken of the veteran's lumbosacral 
spine in July 1945 were essentially negative.  At the 
separation examination conducted in February 1946, the 
veteran reported that he had "[h]urt [his] back" in March 
1945.  This evaluation demonstrated that the veteran's spine 
and extremities were normal, with no limitation of motion and 
no crepitation.  

By an April 1946 rating action, the RO granted service 
connection, and granted a 10 percent rating, for a disability 
defined as an injury to the back (and, allegedly, the spine 
and muscles of the veteran's back) in an enemy bombing.  
Based on evidence of slight pathology, the RO, by a July 1948 
rating action, assigned a noncompensable rating for 
lumbosacral strain.  Subsequently, based upon evidence of 
increased symptomatology, the RO, by an August 1988 rating 
action, granted a 20 percent disability evaluation for 
lumbosacral strain.  

Asserting that his back condition had worsened, the veteran, 
in December 1996, filed a claim for an increased rating for 
his service-connected back disability.  Throughout the 
current appeal, the veteran has claimed that he has now 
developed degenerative disc disease of his low back as a 
result of the in-service injury to his back.  

In support of this claim, the veteran submitted a November 
1996 letter in which his private physician noted that he had 
examined the veteran who had sought treatment with a chief 
complaint of back pain of longstanding duration.  
Additionally, the veteran reported having pain in his back 
for at least five years and that the pain was becoming 
progressively worse.  Examination of the veteran's low back 
at that time demonstrated severe tenderness of the lumbar 
spine with minimal radiation of pain, range of motion which 
was restricted in flexion and extension, straight leg raising 
which was normal, deep tendon reflexes which were present and 
equal bilaterally.  X-rays taken of the veteran's lumbar 
spine showed severe degenerative joint disease of the L4-5 
and L5-S1 interspaces.  The examining physician noted that 
the veteran had L5-S1 radiculopathy, provided the veteran 
with a prescription for a lumbosacral corset, and prescribed 
anti-inflammatory agents.  If the veteran's back condition 
did not improve with the lumbosacral corset and the 
anti-inflammatory agents, the examining physician recommended 
physical therapy as well as magnetic resonance imaging.  

At a VA spine examination conducted in January 1997, the 
veteran reported that he had injured his low back during 
combat in World War II.  He explained that he was stationed 
aboard an aircraft carrier which was bombed and that, during 
the bombing, he injured his back.  The veteran described 
having low back pain "over the years," which had worsened 
in the past few years.  The veteran also reported that he 
wears a back brace and that he has undergone physical therapy 
for his back, which he has found to be very helpful.  
According to the veteran, movements requiring bending and 
lifting are difficult, and prolonged standing as well as 
cold, damp weather make his back pain worse.  

Examination of the veteran's back demonstrated a nontender 
lumbar spine, forward flexion which was limited to 75 degrees 
by pain, backward extension which was limited to 10 degrees, 
and lateral flexion which was limited to 10 degrees 
bilaterally.  X-rays taken of the veteran's lumbosacral spine 
showed moderate degenerative joint disease.  The examiner 
diagnosed chronic recurrent lumbosacral strain with possible 
degenerative joint disease.  

In February 1998, the Board remanded for further evidentiary 
development the veteran's claim for a disability evaluation 
greater than 20 percent.  Specifically, the Board asked the 
RO to obtain the clinical records reflecting any treatment 
that the veteran had received for his low back since November 
1996 which were not already included in his claims folder.  
Pursuant to this request, the RO, in a March 1998 letter, 
asked the veteran to provide information concerning such 
treatment.  A complete and thorough review of the claims 
folder indicates that the veteran failed to respond to the 
RO's request.  Also in the May 1998 remand, the Board 
requested that the RO schedule the veteran for a VA 
examination by an orthopedic specialist to determine the 
current severity of his service-connected lumbosacral strain.  
The Board asked that the examiner conducting the evaluation 
provide the complete range of motion studies (including the 
normal ranges and a discussion of whether there was any 
additional motion loss due to pain).  Additionally, the Board 
requested that the examiner express opinions as to whether 
the examination showed any functional loss due to weakened 
movement, excess fatigability, incoordination, or pain on use 
and as to whether any pain claimed by the veteran was 
supported by adequate pathology and evidenced by his visible 
behavior.  

On VA examination in June 1998 the veteran complained of 
chronic intermittent low back pain, without radiation, that 
was relieved by heat and topical analgesics.  He reported 
that he was "without symptoms" on the day of the 
examination.  Additionally, he denied numbness, tingling, 
weakness, or bowel incontinence.  Examination of the 
veteran's lumbosacral spine showed a fluid gait; normal range 
of motion; alignment of the spine which was within normal 
limits; no asymmetry, atrophy, or spasm of the paraspinal 
muscles; no tenderness to palpation of the spinous processes 
or paraspinal muscles; no swelling or erythema in the back; 
full and painless range of motion of the lumbosacral spine; 
straight leg raising which was negative bilaterally; deep 
tendon reflexes which were 2+ on both patella and 2+ on both 
ankles; intact sensation to light touch bilaterally; and 5/5 
quad and hamstring strength bilaterally.  X-rays of the 
lumbosacral spine showed degenerative disc disease at the 
L3-L4 and L5-S1 levels as well as facet joint osteoarthritis.  
The examiner diagnosed chronic intermittent low back strain, 
degenerative disc disease at the L3-4 and L5-S1 levels, and 
facet joint osteoarthritis of the lumbar spine.

Analysis

The veteran contends that his low back disorder is more 
severely disabling than the current 20 percent rating 
reflects.  In general, disability evaluations are assigned 
through application of a schedule of ratings which represent, 
as far as can practicably be determined, the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although in evaluating a given disability the regulations 
require that the disability be viewed in relation to its 
whole recorded history (38 C.F.R. §§ 4.1, 4.2, 4.41), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  

In evaluating a veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

In the present case, the veteran's service connected 
lumbosacral strain is currently rated as 20 percent disabling 
under Diagnostic Code 5295.  According to this diagnostic 
code, lumbosacral strain with muscle spasm on extreme forward 
bending or loss of unilateral spine motion in the standing 
position is assigned a 20 percent disability rating.  
Evidence of severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
the assignment of a 40 percent rating.  A disability 
evaluation greater than 40 percent is not assignable under 
this diagnostic code.  38 C.F.R. § 4.71a, Code 5295.  

Additionally, the veteran's service-connected low back 
disability may be rated based on limitation of motion.  
According to the pertinent diagnostic code, moderate 
limitation of motion of the lumbar spine is assigned a 
20 percent rating.  Evidence of severe limitation of motion 
of the lumbar spine warrants the assignment of a 40 percent 
disability rating.  A disability evaluation greater than 
40 percent is not assignable under this diagnostic code.  
38 C.F.R. § 4.71a, Code 5292.  Furthermore, because the 
criteria listed under Diagnostic Code 5295 include a 
limitation of motion requirement, separate ratings under that 
Code and Diagnostic Code 5292 is prohibited.  See 38 C.F.R. 
§ 4.14.  

Moreover, the RO has indicated, in its remarks in the 
statement of the case which was furnished to the veteran in 
June 1997, that evaluation of the veteran's service-connected 
low back disability under Diagnostic Code 5293 is 
appropriate.  In this regard, the Board notes that Diagnostic 
Code 5295 indicates that joint space narrowing or 
irregularity occurs with lumbosacral strain.  38 C.F.R. 
§ 4.71a, Code 5295.  These facts support the conclusion that 
consideration of the criteria listed under Diagnostic 
Code 5293 is appropriate in the present case.  Pursuant to 
Diagnostic Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is assigned with evidence of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent disability evaluation is 
warranted for evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Based on the evidence of record, the Board concludes that a 
disability rating greater than 20 percent for the veteran's 
service-connected low back disability is not warranted based 
upon limitation of motion of his lumbar spine.  The Board 
acknowledges that the veteran's private physician indicated 
in November 1996 that the range of motion of the veteran's 
lumbar spine was restricted in flexion and extension.  
Additionally, the January 1997 VA examination reflected that 
the veteran exhibited some limitation of motion of his lumbar 
spine.  Specifically, this evaluation showed that forward 
flexion was limited to 75 degrees by pain, that backward 
extension was limited to 10 degrees, and that lateral flexion 
was limited to 10 degrees bilaterally.  Significantly, 
however, the June 1998 VA examination demonstrated that the 
veteran currently has full range of motion of his lumbosacral 
spine.  Without evidence of current limitation of lumbar 
motion, an increased rating based upon limitation of motion 
of the veteran's lumbar spine is not warranted.  38 C.F.R. 
§ 4.71a, Code 5292.  

With regard to the criteria used to evaluate the veteran's 
low back disability under the diagnostic code for lumbosacral 
strain, the Board notes that the evidence received during the 
current appeal does not demonstrate a listing of the 
veteran's whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  Significantly, however, the 
recent evidence clearly demonstrates joint space narrowing or 
irregularity.  Specifically, the veteran's private physician 
noted in his November 1996 letter that X-rays taken of the 
veteran's lumbar spine showed severe degenerative joint of 
the L4-5 and L5-S1 interspaces.  X-rays taken of the 
veteran's lumbosacral spine at the January 1997 VA 
examination reflected moderate degenerative disc disease.  
Furthermore, X-rays taken of the veteran's lumbosacral spine 
at the June 1998 VA examination indicated degenerative disc 
disease at the L3-L4 and L5-S1 levels as well as facet joint 
osteoarthritis.  The examiner diagnosed degenerative disc 
disease at the L3-4 and L5-S1 levels as well as facet joint 
osteoarthritis of the veteran's lumbar spine.  With clear 
evidence of joint space narrowing or irregularity, an 
increased disability rating of 40 percent is warranted 
pursuant to the diagnostic code which evaluates impairment 
resulting from lumbosacral strain.  38 C.F.R. § 4.71a, 
Code 5295.  

The Board notes that, in an April 1999 statement, the 
veteran's representative requested an opinion concerning the 
degree of low back functional impairment due to pain, with 
attention paid to DeLuca.  Significantly, however, with the 
assignment of a 40 percent disability evaluation for the 
veteran's service-connected low back disability, the veteran 
will be receiving the highest rating possible based upon 
limitation of motion of his lumbar spine.  See 38 C.F.R. 
§ 4.71a, Code 5292 (stipulating that the highest rating 
allowable for limitation of motion of the lumbar spine is a 
40 percent evaluation).  See also 38 C.F.R. § 4.71a, 
Code 5295 (1996) (providing that the highest evaluation 
allowable for lumbosacral strain is 40 percent).  Therefore, 
an increased disability evaluation greater than 40 percent 
based upon functional loss of the lumbar spine due to pain 
cannot be granted.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997) (in which the Court held that, where a veteran 
is already receiving the maximum disability rating available 
for limitation of motion of a service-connected disorder, an 
increased evaluation for the disability based on functional 
loss due to pain is not warranted).  (Additionally, the Board 
notes that the June 1998 VA examination specifically 
demonstrated that the veteran has full and painless range of 
motion of his lumbosacral spine.)  

Moreover, a disability rating greater than 40 percent for the 
veteran's service-connected low back disability based on 
impairment resulting from intervertebral disc syndrome is not 
warranted.  The veteran's private physician noted in the 
November 1996 letter that the veteran had L5-S1 
radiculopathy.  Importantly, however, the January 1997 VA 
examination reflected no neurological impairment.  Moreover, 
at the June 1998 evaluation, the veteran denied experiencing 
any numbness, tingling, weakness, or bowel incontinence.  
This evaluation demonstrated no spasm of the paraspinal 
muscles, negative straight leg raising bilaterally, deep 
tendon reflexes which were 2+ on both patella and 2+ on both 
ankles, intact sensation to light touch bilaterally, and 5/5 
quad and hamstring strength bilaterally.  Clearly, these 
essentially negative recent neurological findings do not 
demonstrate the evidence necessary for an assignment of a 
60 percent disability rating based upon impairment resulting 
from intervertebral disc syndrome.  Consequently, a 
disability evaluation of 60 percent for the veteran's 
service-connected low back disability based on impairment 
resulting from intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a, Code 5293.  





ORDER

A rating of 40 percent for the service-connected low back 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

